      Case 1:15-cv-06549-CM-RWL Document 611 Filed 01/12/21 Page 1 of 25




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK




 IN RE NAMENDA INDIRECT PURCHASER                                  No. 1:15-cv-6549 (CM) (RWL)
 ANTITRUST LITIGATION




 DECISION AND ORDER DENYING DEFENDANTS’ MOTION TO EXCLUDE THE
                  OPINIONS OF LAURA R. CRAFT.
McMahon, C.J.:

       Presently before the Court is Defendant’s motion to exclude the opinions of Plaintiff expert

Laura R. Craft, which Plaintiff offers in support of class certification.

       For the reasons set forth below, that motion is denied.

                                       I.      BACKGROUND

       This case’s factual background and relevant regulatory scheme have been recounted at

length in other opinions. See New York v. Actavis, PLC (“Namenda I”), No. 14-cv-7473, 2014 WL

7015198 (S.D.N.Y. Dec. 11, 2014), aff’d sub nom. Schneiderman ex rel. New York v. Actavis, PLC

(“Namenda II”), 787 F.3d 638 (2d Cir. 2015); Sergeants Benevolent Ass’n Health & Welfare Fund

v. Actavis, PLC (“Namenda III”), No. 15-cv-6549, 2016 WL 4992690 (S.D.N.Y. Sept. 13, 2016)

(denying motion to dismiss in this litigation); In re Namenda Direct Purchaser Antitrust Litigation

(“Namenda IV”), No. 15 Civ. 7488 (CM), 2017 WL 4358244, at *1 (S.D.N.Y. May 23, 2017)

(granting in part and denying in part Plaintiffs’ motion for collateral estoppel and partial summary

judgment); In re Namenda Direct Purchaser Antitrust Litigation (“Namenda V”), 331 F. Supp.3d


                                                  1
     Case 1:15-cv-06549-CM-RWL Document 611 Filed 01/12/21 Page 2 of 25




152 (S.D.N.Y. 2017) (certifying class of direct purchasers of Namenda, and granting in part and

denying in part Defendants’ motions to exclude expert opinions and for summary judgment).

       Thus, only facts relevant to the current motions are summarized below. Unless otherwise

mentioned, the facts detailed are not in dispute.

   A. The Parties

       Plaintiff Sergeants Benevolent Association Health & Welfare Fund (“SBA”) is a fund that

administers the prescription drug benefit plan for active and retired New York City Police

Department sergeants and their dependents. It represents a class of “end payors” of Namenda,

which includes – subject to some exceptions – “All Third-Party Payors who indirectly purchased,

and/or paid, and/or provided reimbursement for, some or all of the price for Namenda IR 5 or 10

mg tablets . . . and/or Namenda XR capsules[.]” (ECF 489). These end payors include entities like

insurers and welfare plans like SBA.

       Defendant Forest Laboratories is a limited-liability company incorporated in Delaware that

manufactures and sells branded pharmaceutical products. Forest is a wholly owned subsidiary of

Defendant Actavis PLC (now known as Allergan PLC). Defendants Merz GmbH & Co. KGaA.;

Merz Pharma GmbH & Co. KGaA; and Merz Pharmaceuticals GmbH (collectively “Merz”) are

headquartered in Germany and are also engaged in the development, production, and distribution

of pharmaceutical products.

   B. The Hatch-Waxman Act and Generic Competition

       Under the Federal Food, Drug, and Cosmetic Act (“FDCA”), 21 U.S.C. § 301 et seq., a

pharmaceutical company must file a New Drug Application (“NDA”) with the FDA any time it

wishes to market a new brand-name drug. The NDA must provide the agency with scientific data

demonstrating that the new drug is safe and effective. Namenda II, 787 F.3d at 643; 21 U.S.C. §



                                                    2
      Case 1:15-cv-06549-CM-RWL Document 611 Filed 01/12/21 Page 3 of 25




355. The process is often very costly and time consuming, but once a patented drug is approved,

it enjoys a period of exclusivity on the market (generally twenty years) – effectively, a government-

sanctioned monopoly. During this exclusivity period, the drug’s developer can recoup its

investment into the drug, as it faces no competition. However, once the exclusivity period ends

and generic versions of the drug enter the market, it generally results in the brand-name drug losing

more than 80% to 90% of its market share within six months – a process known in the industry as

going off the “patent cliff.” Namenda II, 787 F.3d at 647.

       In 1984, Congress enacted the Drug Price Competition and Patent Term Restoration Act

(the “Hatch-Waxman Act”), Pub. L. No. 98–417, 98 Stat. 1585. Hatch-Waxman attempted to serve

a dual purpose: to lower drug prices for consumers by encouraging generic competition with

brand-name drugs; and to incentivize innovation from branded drug manufacturers by providing

for patent extensions beyond the standard 20-year patent term. Namenda II, 787 F.3d at 644.

       As to the first goal – encouraging generic competition – Hatch-Waxman permitted generic

manufacturers to file an Abbreviated New Drug Application (“ANDA”), which allows a generic

manufacturer to “piggy-back” on an already-approved branded drug’s NDA information to show

that the generic is safe and effective. Ibid. The ANDA requires the generic manufacturer to certify

that the generic has the same active ingredients as, and is “bioequivalent” to, the already-approved

brand-name drug. Ibid; see also 21 U.S.C. § 355(j). A generic is “bioequivalent” to a brand-name

drug if “the rate and extent of absorption of” the two drugs are not significantly different. 21 U.S.C.

§ 355(j)(8)(B)(i). In other words, two drugs are “bioequivalent” if they deliver the same amount

of an active ingredient over the same amount of time. By allowing generic drug manufacturers to

“piggy-back” their ANDAs on the scientific studies of already-approved drugs, Hatch-Waxman




                                                  3
     Case 1:15-cv-06549-CM-RWL Document 611 Filed 01/12/21 Page 4 of 25




reduced the development costs of lower-priced generics, speeding their introduction to the market.

Namenda II, 787 F.3d at 644.

       Apart from the federal regulatory landscape, many states also encourage generic

competition through drug-substitution laws. These laws either permit or require pharmacists to

replace a prescribed brand-name drug with a “therapeutically equivalent,” lower-priced generic if

there is no express direction from the prescribing doctor that the prescription must be filled with

the brand-name drug. Id. at 645. Whether a generic is “therapeutically equivalent” to the brand-

name drug is state-dependent, but at least thirty states follow the FDA’s guidance and will only

allow a generic substitution if the FDA designates the generic as “AB-rated” in a publication

known as the “Orange Book.” Ibid. An AB-rated generic is one that is both “bioequivalent” to the

brand-name drug and pharmaceutically equivalent in that it has the “same active ingredient, dosage

form, strength, and route of administration[.]” Ibid.

       However, the AB-rating requirement provides brand-name drug manufacturers with an

opportunity to game the system by “product hopping” – developing a new version of the drug with

a later patent expiration date, and then encouraging patients to switch to the new version before

the original version goes off the “patent cliff.” Because an AB-rating requires the generic to deliver

an identical amount of the drug in the same way and over the same amount of time, a brand-name

manufacturer can develop a new version of the drug with a different rate of delivery that would

preclude the generic to the original version from being rated as AB-equivalent to the new version.

This is what SBA alleges occurred with the two versions of Namenda at issue in this lawsuit. See

infra, Section I.D.

   C. Generic Exclusivity and the Generic Settlements




                                                  4
      Case 1:15-cv-06549-CM-RWL Document 611 Filed 01/12/21 Page 5 of 25




        Another way Hatch-Waxman furthers generic competition is by allowing the FDA to grant

a 180-day exclusive marketing period to the first generic manufacturer to successfully file an

ANDA. This period of exclusivity can be extremely profitable for whichever company

successfully files first, because the FDA is prohibited from granting approval to any other generic

manufacturer’s ANDA for the same brand-name drug during that time. See FTC v. Actavis, Inc.,

570 U.S. 136, 144 (2013).

        Yet, to successfully qualify for the exclusive marketing period, the generic manufacturer –

in its ANDA – must “assure the FDA” that the generic “will not infringe” on any of the brand-

name manufacturer’s patents. Id. at 143 (citation omitted). The generic manufacturer can provide

this assurance in several ways, but the only one relevant here is the “Paragraph IV” route – so

named after 21 U.S.C. § 355(j)(2)(A)(vii)(IV). Under the Paragraph IV route, the generic

manufacturer certifies that any relevant patent held by the brand-name manufacturer “is invalid or

will not be infringed by the manufacture, use, or sale” of the generic. Actavis, 570 U.S. at 143

(quoting 21 U.S.C. § 355(j)(2)(A)(vii)(IV)).

        However, taking the Paragraph IV route automatically counts as patent infringement, and

it often provokes a lawsuit from the brand-name manufacturer. If the brand-name manufacturer

sues within 45 days of being notified that a generic manufacturer has filed a Paragraph IV

Certification, the FDA “must withhold approving the generic, usually for a 30-month period, while

the parties litigate patent validity (or infringement) in court.” Ibid. Like any lawsuit, the parties

can decide to settle the case out of court, but in such a scenario, it is usually the plaintiff (the brand-

name manufacturer and patent holder) that pays to settle the case against the defendant (the generic

manufacturer and alleged infringer). Thus, these settlements are called “reverse payment”

settlements or “reverse settlements.”



                                                    5
     Case 1:15-cv-06549-CM-RWL Document 611 Filed 01/12/21 Page 6 of 25




   D. Factual History and Anticompetitive Allegations

       In June 2000, Merz provided Forest with an exclusive license to U.S. Patent No. 5,061,703

(the “’703 Patent”), which gave Forest the right to market a memantine hydrochloride-based drug

in the United States. Forest developed Namenda IR (immediate release); a twice-daily drug that is

used to treat moderate to severe Alzheimer’s. Following FDA approval in late 2003, Forest began

marketing Namenda IR and annual sales of the drug grew to approximately $1.5 billion in 2012

and 2013. Namenda II, 787 F.3d at 647. Namenda IR’s exclusivity period based on the ’703 Patent

was set to expire on October 11, 2015, after Forest obtained several extensions. Namenda IV, 2017

WL 4358244, at *6.

       In June 2010, the FDA approved a second memantine-based drug developed by Forest:

Namenda XR (extended release). Unlike Namenda IR, Namenda XR needed to only be taken once

daily, but the two drugs have exactly the same active ingredient and exactly the same therapeutic

effect. Id. at *19. Nonetheless, generics to Namenda IR – because it was not pharmaceutically

equivalent to Namenda XR – would not be competitive with the new version. So Forest attempted

to implement a “soft switch” between the two versions of Namenda, whereby it marketed the new

version of the drug and reduced its price to encourage voluntary switching from consumers. Forest

began marketing Namenda XR in 2013, Namenda II, 787 F.3d at 647, and it also stopped

advertising Namenda IR. Namenda III, 2016 WL 4992690, at *5.

       However, according to SBA, Forest decided that these efforts at a “soft switch” were

unsuccessful because, by 2014, its internal projections estimated that only 30% of Namenda IR

consumers would switch to Namenda XR before Namenda IR’s “patent cliff.” Namenda III, 2016

WL 4992690, at *5. So on February 14, 2014, Forest announced an intention to completely

withdraw Namenda IR from the market by September 2014, while keeping Namenda XR on the



                                               6
     Case 1:15-cv-06549-CM-RWL Document 611 Filed 01/12/21 Page 7 of 25




market. SBA alleges that this was an anticompetitive “hard switch,” through which Forest

essentially tried to force consumers to switch to Namenda XR with no option to remain on the

original version, before the first Namenda IR generic could hit the market.

       SBA also alleges that Defendants entered into several anticompetitive “reverse payment”

settlements with generic manufacturers between July 2009 and July 2010. The agreements

provided that the generic manufacturers would not launch generic versions of Namenda IR onto

the market until after July 11, 2015 – months before Namenda IR’s patent expired, but after the

time in which Defendants, had they been successful, would have successfully implemented the

“hard switch” for consumers. The Supreme Court has held that such “reverse payment” settlements

are not immune to antitrust scrutiny. Actavis, 570 U.S. at 158.

   E. History of Litigation

       The present litigation comes after several lawsuits against the manufacturers of Namenda

and its generic counterparts.

       In 2014, after Forest announced that it was planning to discontinue Namenda IR, the State

of New York sued Forest and Actavis in this Court to enjoin them from doing so, arguing that the

“hard switch” was anticompetitive. Namenda I, 2014 WL 7015198, at * 1. The Honorable Judge

Robert Sweet granted a preliminary injunction, and that ruling was affirmed on appeal. Namenda

II, 787 F.3d at 663.

       In August 2015, SBA filed the instant lawsuit, and in September 2015, direct purchasers

of Namenda filed a similar lawsuit. (See Case No. 15-cv-7488 (CM)(RWL)). Both sets of Plaintiffs

alleged that they were forced to pay supra-competitive prices for Namenda after Forest attempted

to restrict access to Namenda IR. In addition to alleging the anticompetitive “hard switch” that was

the basis of New York State’s lawsuit, Plaintiffs also alleged that Forest made several



                                                 7
     Case 1:15-cv-06549-CM-RWL Document 611 Filed 01/12/21 Page 8 of 25




anticompetitive “reverse payments” to stave off generic competition. Thus, several generic drug

manufacturers were added as defendants to these lawsuits.

       In September 2016, this Court denied the Defendants’ consolidated motions to dismiss.

Namenda III, 2016 WL 4992690, at * 1.

       The Court then stayed the indirect purchasers’ litigation (this case) until a resolution of the

federal claims from the direct purchasers’ lawsuit. That lawsuit settled on the eve of trial.

Following that, several of the generic defendants in this suit also settled. The only remaining

defendants are those affiliated with the brand-name manufacturers and originators of Namenda –

Forest and Actavis and their German counterpart, Merz.

       Presently before the Court are two motions.

       On July 7, 2020, SBA filed its motion for certification. Included in its attachments were

the expert reports of Russell Lamb, Ph.D; William B. Vogt, Ph.D; and Laura Craft. (ECF 447).

       On August 24, Defendants filed a motion to exclude the opinions and testimony of Laura

Craft. Craft’s report goes to the identifiability and ascertainability of the proposed class, but the

motion to exclude argues that she does not have the data she says she needs, and that her

methodology is unreliable. (ECF 461, 477).

       The motion to exclude is denied.

                                      DISCUSSION

       SBA seeks to certify the following class:

       All Third-Party Payors who indirectly purchased, and/or paid, and/or provided
       reimbursement for, some or all of the purchase price for branded Namenda IR 5 or
       10 mg tablets, their AB-rated generic equivalents, and/or Namenda XR capsules,
       other than for resale, in Alabama, Arizona, California, D.C., Florida, Hawaii, Idaho,
       Illinois, Iowa, Kansas, Maine, Massachusetts, Michigan, Minnesota, Mississippi,
       Nebraska, Nevada, New Hampshire, New Mexico, New York, North Carolina,
       North Dakota, Oregon, Rhode Island (for purchases after July 15, 2013), South
       Dakota, Tennessee, Utah, Vermont, West Virginia, and Wisconsin, for
       consumption by themselves, or their members, employees, insureds, participants,
                                                 8
      Case 1:15-cv-06549-CM-RWL Document 611 Filed 01/12/21 Page 9 of 25




       or   beneficiaries,   from    June    1,    2012   through    December      31,   2017.

       Excluded from the proposed Class are: (a) Defendants and Defendants’ parents,
       subsidiaries and affiliates; (b) fully-insured health care plans (i.e., health plans that
       purchased insurance from another third-party payor covering 100% of the insureds’
       prescription drug benefits on behalf of the Plan’s members and beneficiaries); (c)
       all federal or state governmental entities, excluding cities, towns or municipalities
       with self-funded prescription drug plans; and (d) Pharmacy Benefit Managers
       (“PBMs”). (ECF 489, pg. 2).

       SBA’s initial memorandum of law in support of certification proposed a class of “All

persons or entities who indirectly purchased” or provided reimbursement for Namenda. (ECF 444).

SBA then amended its proposed definition when it filed its reply. Although Ms. Craft’s initial

report dealt with the more expansive definition, there is no reason why her opinions would not also

apply to the narrower definition.

   A. Legal Framework

       1. Class Certification and Rule 23

       Rule 23 of the Federal Rules of Civil Procedure provides the legal framework for class

certification. A class may be certified only if:

       (1) the class is so numerous that joinder of all members is impracticable; (2) there
       are questions of law or fact common to the class; (3) the claims or defenses of the
       representative parties are typical of the claims or defenses of the class; and (4) the
       representative parties will fairly and adequately protect the interests of the class.

Fed. R. Civ. P. 23(a). Commonly expressed, these are the requirements of numerosity,

commonality, typicality, and adequacy of representation. See, e.g., In re LIBOR-Based Fin.

Instruments Antitrust Litigation, 299 F. Supp.3d 430, 460 (S.D.N.Y. 2018).

       In addition to the four factors outlined in 23(a), the Second Circuit has “recognized an

implied requirement of ascertainability.” In re Petrobras Secs., 862 F.3d 250, 264 (2d Cir. 2017)

(quoting Brecher v. Republic of Argentina, 806 F.3d 22, 24 (2d Cir. 2015)). This requirement “asks

district courts to consider whether a proposed class is defined using objective criteria that establish

                                                   9
        Case 1:15-cv-06549-CM-RWL Document 611 Filed 01/12/21 Page 10 of 25




a membership with definite boundaries.” Id. at 269. It is a “modest threshold” that “will only

preclude certification if a proposed class definition is indeterminate in some fundamental way.”

Ibid.

         Satisfying all four Rule 23(a) prerequisites and the ascertainability requirement does not

end the analysis. Plaintiffs must also establish at least one of the three requirements listed under

Rule 23(b). Wal-Mart Stores, Inc. v. Dukes, 564 U.S. 338, 345 (2011). Here, SBA seeks

certification under 23(b)(3), which permits a claim for class-wide damages if (1) “questions of law

or fact common to class members predominate over any questions affecting only individual

members” and “a class action is superior to other available methods for fairly and efficiently

adjudicating the controversy.” Fed R. Civ. P. 23(b)(3). These two factors: “predominance” and

“superiority” must both be satisfied. See, e.g., Sykes v. Mel S. Harris and Assocs. LLC, 780 F.3d

70, 82 (2d Cir. 2015).

         “The party seeking class certification bears the burden of establishing by a preponderance

of the evidence that each of Rule 23’s requirements has been met.” Myers v. Hertz Corp., 624 F.3d

537, 547 (2d Cir. 2010). SBA has therefore submitted expert reports from Russell Lamb, Ph.D;

William B. Vogt, Ph.D; and Laura R. Craft in support of its motion.

         2. Daubert Standard

         Generally, at a dispositive merits stage of a class-action suit (like summary judgment or

trial), the admissibility of expert testimony is adjudicated under the familiar gatekeeping

framework of Federal Rule of Evidence 702 and Daubert v. Merrell Dow Pharms. Inc., 509 U.S.

579 (1993). See Raskin v. Wyatt Co., 125 F.3d 55, 65 (2d Cir. 1997); Namenda V, 331 F. Supp.3d

at 168. Rule 702 provides:

         A witness who is qualified as an expert by knowledge, skill, experience, training,
         or education may testify in the form of an opinion or otherwise if: (a) the expert’s

                                                 10
     Case 1:15-cv-06549-CM-RWL Document 611 Filed 01/12/21 Page 11 of 25




        scientific, technical, or other specialized knowledge will help the trier of fact to
        understand the evidence or to determine a fact in issue; (b) the testimony is based
        on sufficient facts or data; (c) the testimony is the product of reliable principles and
        methods; and (d) the expert has reliably applied the principles and methods to the
        facts of the case.

Fed. R. Evid. 702. “The Second Circuit has ‘distilled Rule 702’s requirements into three broad

criteria: (1) qualifications, (2) reliability, and (3) relevance and assistance to the trier of fact.’” In

re Aluminum Warehousing Antitrust Litig., 336 F.R.D. 5, 27 (S.D.N.Y. 2020) (quoting In re

LIBOR-Based Fin. Instruments Antitrust Litig., 299 F. Supp. 3d 430, 466 (S.D.N.Y. 2018)).

        “Although Rule 702 sets forth specific criteria for the district court’s consideration, the

Daubert inquiry is fluid and will necessarily vary from case to case.” Amorgianos v. Nat’l R.R.

Passenger Corp., 303 F.3d 256, 266 (2d Cir. 2002). But just because the inquiry is a “flexible

one,” Daubert, 509 U.S. at 594, does not mean that a court is required “to admit opinion evidence

that is connected to the existing data only by the ipse dixit of the expert. A court may conclude that

there is simply too great an analytical gap between the data and the opinion proffered.” Gen. Elec.

Co. v. Joiner, 522 U.S. 136, 146 (1997). It is “critical that an expert’s analysis be reliable at every

step.” Amorgianos, 303 F.3d at 267. The fundamental purpose of Daubert “is to ensure the

reliability and relevancy of expert testimony,” Kumho Tire Co., Ltd. v. Carmichael, 526 U.S. 137,

152 (1999), “and district courts may not stray from those goals.” In re Pfizer Inc. Secs. Litig., 819

F.3d 642, 658 (2d Cir. 2016). Ultimately, a district court has “broad discretion” in determining the

admission or exclusion of expert opinions. Boucher v. U.S. Suzuki Motor Corp., 73 F.3d 18, 21

(2d Cir. 1996).

        3. Applicability of Daubert at the Class-Certification Stage

        Neither the Supreme Court nor the Second Circuit has opined about whether district courts

must evaluate whether a proffered expert’s opinions are admissible under Daubert for they to be



                                                   11
     Case 1:15-cv-06549-CM-RWL Document 611 Filed 01/12/21 Page 12 of 25




considered in support of class certification. See In re U.S. Foodservice Inc. Pricing Litigation, 729

F.3d 108, 129 (2d Cir. 2013). The Courts of Appeals are seemingly split on the issue.

       The Seventh Circuit has held that a “district court must perform a full Daubert analysis

before certifying the class if the situation warrants.” Am. Honda Motor Co. v. Allen, 600 F.3d 813,

816 (7th Cir. 2010). The Third Circuit has held similarly, explaining that, “Expert testimony that

is insufficiently reliable to satisfy the Daubert standard cannot ‘prove’ that the Rule 23(a)

prerequisites have been met ‘in fact,’ nor can it establish ‘through evidentiary proof’ that Rule

23(b) is satisfied.” In re Blood Reagents Antitrust Litigation, 783 F.3d 183, 187 (3d Cir. 2015).

       But at least one Court of Appeals has held differently, holding that evidence that might

otherwise be inadmissible at trial under Daubert can still be considered for certification. See In re

Zurn Pex Plumbing Prods. Liab. Litig., 644 F.3d 604, 611 (8th Cir. 2011). Zurn expressly rejected

an invitation to apply the Seventh Circuit’s rationale in American Honda, and instead reaffirmed

a prior ruling that had “explicitly rejected a request for a full Daubert inquiry at the class

certification stage.” Id. at 612. (citing Blades v. Monsanto Co., 400 F.3d 562, 569 (8th Cir. 2005)).

       A decision from the Ninth Circuit has suggested that it finds the Eighth Circuit’s reasoning

persuasive, holding “that a district court is not limited to considering only admissible evidence in

evaluating whether Rule 23’s requirements are met.” Sali v. Corona Regional Med. Ctr., 909 F.3d

996, 1005 (9th Cir. 2018). Although it did observe that “in evaluating challenged expert testimony

in support of class certification, a district court should evaluate admissibility under the standard

set forth in Daubert,” the question of “admissibility must not be dispositive.” Id. at 1006.

       Given the various approaches, this Court is persuaded that a complete Daubert inquiry is

necessary to analyzing a motion to exclude at the class-certification stage, and that only expert




                                                 12
     Case 1:15-cv-06549-CM-RWL Document 611 Filed 01/12/21 Page 13 of 25




reports that would otherwise be admissible at trial under Daubert can be considered in support of

class certification. There are several reasons for this conclusion.

       First, the Supreme Court has suggested – albeit in dicta – that Daubert may be necessary

at this stage. In Wal-Mart, it commented that the district court in the case “concluded that Daubert

did not apply to expert testimony at the certification stage of class-action proceedings. We doubt

that is so . . . .” Wal-Mart, 564 U.S. at 354 (internal citation omitted) (emphasis added). The Second

Circuit has interpreted that statement as “suggesting that a Daubert analysis may be required at

least in some circumstances.” In re U.S. Foodservice Inc. Pricing Litig., 729 F.3d at 129.

       Second, the Supreme Court has held that a court’s certification analysis “must be ‘rigorous’

and may ‘entail some overlap with the merits of the plaintiff’s underlying claim.’” Amgen Inc. v.

CT. Retirement Plans and Trust Funds, 568 U.S. 455, 465–66 (2013) (quoting Wal-Mart, 564 U.S.

at 351)). Although courts must attempt to avoid touching on the merits of a suit when deciding

certification, an overlap with the merits often “cannot be helped,” as class determination “generally

involves considerations that are enmeshed in the factual and legal issues comprising” the case in

chief. Wal-Mart, 564 U.S. at 351 (citation omitted). Thus, because determining certification may

inevitably bleed into the merits of the case, Daubert is necessary to guard against possible

discrepancies or inconsistencies that may arise as the litigation proceeds.

       It would be incongruous to rule that an expert’s opinion can be relied upon in support of

class certification, but – later in the litigation – determine that the same expert cannot be relied

upon for purposes of summary judgment or trial. There is no reason to believe that a court takes

on any less of a “gatekeeping” function for expert reliability at the class-certification stage.

       Third, the Second Circuit has held that a court must “resolve[] factual disputes” at the class-

certification stage and that any expert testimony offered in support must be more than simply “not



                                                  13
     Case 1:15-cv-06549-CM-RWL Document 611 Filed 01/12/21 Page 14 of 25




fatally flawed.” In Re Initial Public Offerings Secs. Litig., 471 F.3d at 42 (emphasis added)

(“IPO”). This threshold is necessarily met if Daubert is applied. In IPO, the Second Circuit

rejected the holding in a prior case, In re Visa Check/MasterMoney Antitrust Litig., 280 F.3d 124,

135 (2d Cir. 2001), which had affirmed a district court’s conclusions about an expert’s class-

certification evidence merely because the expert’s “methodology was not fatally flawed,” and was

thereby – in the court’s view – “sufficiently reliable for class certification purposes.” Visa Check,

280 F.3d at 135. The express disavowal of Visa Check implies that the Second Circuit prefers a

higher threshold, and a firmer methodological basis when evaluating experts at class certification.

        This Court is not aware of any decision from this district explicitly suggesting that a

Daubert inquiry was not necessary to decide a motion to exclude at the class-certification stage.

In fact, the opposite is true; there are countless opinions applying Daubert. See, e.g., In re

Aluminum Warehousing Antitrust Litig., 336 F.R.D. at 29; In re Foreign Exch. Benchmark Rates

Antitrust Litig., 407 F. Supp. 3d 422, 429 (S.D.N.Y. 2019); In re LIBOR-Based Fin. Instruments

Antitrust Litig., 299 F. Supp. 3d at 471.

        In short, the Court agrees with the heavy weight of authority militating towards a Daubert

inquiry at class certification.

    B. Ms. Craft’s Expert Report is Admissible; Defendants’ Motion to Exclude is Denied

        Defendants move to exclude the opinions of Laura R. Craft, whom SBA offers as an

expert in determining whether the proposed class is ascertainable.

        Ms. Craft’s opinions are principally outlined in her initial expert report, dated July 6, 2020,

and which was filed in support of class certification. (ECF 447-3; 464-1). Other submissions

related to Ms. Craft’s opinions in the record include: (2) a transcript of excerpts of her first

deposition, taken on August 6, 2020 (ECF 464-2); (3) a rebuttal report, dated September 21, 2020



                                                  14
     Case 1:15-cv-06549-CM-RWL Document 611 Filed 01/12/21 Page 15 of 25




(ECF 492); (4) a transcript of excerpts of her second deposition, taken October 12, 2020 (ECF

523-1) and; (5) her amended rebuttal report, dated October 16, 2020 (ECF 523-3).

    1. Craft’s Qualifications and the Relevance of Her Opinions

           Since 2004, Ms. Craft has been the president of OnPoint Analytics, Inc. (“OnPoint”), an

economic and statistical consulting firm that specializes in database analytics. (Declaration of

Laura R. Craft at ¶ 2, ECF 447-3; 464-1). OnPoint dedicates a significant portion of its business

to the healthcare sector and to the pharmaceutical industry in particular. As president of OnPoint,

Ms. Craft oversees the entirety of the firm’s work involving pharmaceutical products, including

analyzing health insurance data, premium pricing data, claims processing data, and reimbursement

data. (Id. at ¶ 4). She routinely works on pharmaceutical litigation, including cases involving

antitrust allegations, and has worked on 60 such cases to date. (Id. at ¶ 2). Her duties pursuant to

litigation include developing databases of transactions from multiple data sources, identifying

potential class members, and removing individuals from the class who are uninjured or subject to

class exclusions. She has served as an expert in six antitrust cases in the past four years, alone. (Id.

at ¶ 4).

           Ms. Craft has also co-authored several books on the pharmaceutical industry, including

Empirical Challenges in Pharma Litigation – which was published in 2017. (Id. at ¶ 3). She has

also taught two courses on data analytics in the pharmaceutical industry: Data and Empirical

Challenges in Pharmaceutical Litigation and Antitrust Claims Involving Pharmaceutical

Products, both of which have been approved for Continuing Legal Education credit in seven states.

(Id. at ¶ 4). These credentials demonstrate that Ms. Craft has a wealth of experience in

pharmaceutical data management and analysis.




                                                  15
     Case 1:15-cv-06549-CM-RWL Document 611 Filed 01/12/21 Page 16 of 25




       There is also no dispute that Ms. Craft’s opinions are relevant to the issue of class

certification. The only actual point of contention is thus whether the opinions offered in her report

are sufficiently reliable. See In re Aluminum Warehousing Antitrust Litig., 336 F.R.D. at 27

   2. Summary of Ms. Craft’s Reports

       Ms. Craft’s submissions explain her conclusion that the proposed class is not only

ascertainable, but that ascertaining its membership would be “a largely programmatic exercise that

depends only on data routinely kept (and legally mandated) in the pharmaceutical industry, and

which is characterized by extraordinarily high levels of standardization.” (Id. at ¶ 1). Craft explains

that transaction-specific data that tracks each purchase of Namenda exists and is available through

several institutional sources. Once that data is aggregated, the relevant class exclusions can be

applied, and the class members can be ascertained.

       There are three institutional sources that collect electronic data for each specific

prescription drug sale: (1) the pharmacy that dispenses the drug; (2) the Pharmacy Benefit Manager

(“PBM”) that processes the insurance claims connected to each purchase; and (3) the Third-Party

Payor – very typically the insurer that reimburses all or part of the purchase price of the drug. (Id.

at ¶ 25). SBA’s proposed class now consists entirely of these Third-Party Payors (“TPPs”) who

reimbursed some amount of money for purchases of Namenda.

       Whenever a prescription is filled, the pharmacy and TPP must be able to interact quickly

to adjudicate the insurance claim so that the individual customer can be charged the correct price

based on his/her insurance plan. However, given the large number of pharmacies and TPPs

nationwide, having each TPP communicate directly with each individual pharmacy that fills the

prescription (or vice versa) would be inefficient and cost prohibitive. TPPs hire PBMs to help fill

this gap. PBMs act as intermediaries between TPPs and pharmacies, and are tasked with a variety



                                                  16
     Case 1:15-cv-06549-CM-RWL Document 611 Filed 01/12/21 Page 17 of 25




of roles, including negotiating drug prices with pharmacies, designing specific drug plans,

enrolling new customers, and processing and adjudicating insurance claims.

        Every time a prescription is filled, the PBM affiliated with the TPP performs a “claims

adjudication,” an electronic process that occurs within a matter of seconds. First, it verifies the

eligibility of the drug purchaser to determine that the individual is covered by a qualifying

insurance plan. Second, it determines the drug’s coverage under the insurer’s formulary, and what

co-payment or co-insurance should be applied. Third, it divides the purchase price of the drug

between the individual consumer and the TPP. Fourth, it calculates (and commits the TPP to pay)

the price of its share to the pharmacy. (Id. at ¶ 26).

        Craft explains that the PBM performing the claim adjudication is legally required to collect,

and so possesses, the data necessary to ascertain the proposed class, such as the TPP and the

consumer payor for every purchase. (Id. at ¶ 18). Craft relies for her conclusion on declarations

filed in other lawsuits by individuals who represent four of the largest PBMs in the country, all of

whom aver that it is standard for their PBM to keep specific records on each drug purchase, and

that the PBM would be able to identify the TPP for all transactions. (Id. at ¶ 43).

        Craft further opines that nearly all the data necessary to ascertain the class could be

obtained from a select few of the largest PBMs in the nation, which would make the process even

simpler. The PBM industry is heavily concentrated: The seven largest PBMs processed 89% of

the prescription drug transactions in the United States in 2015; 92% in 2016, and 96% in 2017.

(Id. at ¶ 30). For Namenda, this share is likely to be “significantly higher” because of the “heavy

involvement of Medicare Part D plans which are mainly offered by large commercial insurers with

major PBM affiliations.” (Ibid.).




                                                  17
     Case 1:15-cv-06549-CM-RWL Document 611 Filed 01/12/21 Page 18 of 25




           Federal regulations also require transaction-specific data to be highly standardized. This

allows anyone interpreting the data received from different sources to do so relatively easily.

Standardization also facilitates confirmation of the completeness of the data. (Id. at ¶ 19). For

example, each drug is identifiable with a 10-digit FDA-assigned code known as the National Drug

Code (“NDC”), and “the NDC is almost universally used by pharmacies, PBMs, and TPPs to

communicate with each other about exactly what drug product has been dispensed and sold.”

(Ibid.).

           Craft opines that a simple methodology can be applied to this data to ascertain members of

the class and those who are to be excluded from the proposed class. She explains how it works

using data that was obtained by OnPoint from OptumRx, the third largest PBM in the nation, for

several of the years between 2012 and 2020. (Id. at ¶ 44). This data contained information related

to over eight million specific purchases of Namenda (IR and XR) during the relevant class period.

(Id. at ¶ 58).

           For each purchase, the OptumRx data contains several fields, which together can be used

to “identify the payor of a given transaction”: Carrier ID, Carrier Description, Account

Description, Employer Group ID, and Employer Group Description. (Craft Rebuttal at ¶ 37; ECF

523-3).

           The “Carrier” (a term used by OptumRx, but which Craft says corresponds to similar terms

used by other PBMs) is the “entity contracting with” the PBM for “claims processing services.”

(Id. at ¶ 38). That entity’s identity is expressed in two ways in the data – the Carrier ID, which is

an alpha-numeric code; and the Carrier Description, which is a text-based name. Both fields can

be used to identify the entity that hired OptumRx to process claims. Typically, the Carrier is a TPP

(i.e., a potential class member), but not always. For example, a self-insured plan may hire a Third-



                                                   18
      Case 1:15-cv-06549-CM-RWL Document 611 Filed 01/12/21 Page 19 of 25




Party Administrator (“TPA”) that contracts with the PBM to process claims on behalf of the plan.

In such a scenario, the TPA would appear in the Carrier field instead of the entity that was funding

the self-insured plan. (Id. at ¶ 39). For this reason, whoever is analyzing the data may need to look

beyond the Carrier fields to the other fields to be able to definitively determine the end payor. For

example, Craft states that the Account Description field “typically identifies the plan sponsor who

is financially responsible for the prescription drug claims,” and the Employer Group fields identify

“the population of individuals covered by the plan.” (Id. at ¶ 40). Craft opines that these additional

fields can help determine whether a plan is fully-insured or self-insured, which is relevant to

applying the class exclusions. (Id. at ¶ 41).

         Craft also details how to ascertain who should be excluded from the proposed class. One

exclusion is for fully-insured plans (Exclusion (b)) 1 – plans that purchased insurance from another

TPP that covered 100% of the insureds’ payments, such that the insuring TPP was the ultimate

payor. Craft states that, in addition to the fields just described, these plans can also be identified

through several identification numbers attached to every drug purchase. These numbers – the BIN

(Bank Identification Number) and the PCN (Processor Control Number) in particular – “tell the

electronic routing system where to direct the claim so that it can be adjudicated and a fixed

payment liability created for the correct TPP.” (Id. at ¶ 72). The BIN and PCN are effectively

linked to particular insurance plans maintained and processed by PBMs, and, “In the case of fully-

insured plans, these fields together identify the insurance company that issued the plan and that

will be paying for the prescription, rather than the employer that sponsored it.” (Id. at ¶ 75).




1
  In the original motion for class certification, the exclusion of fully-insured plans was Exclusion (c) (ECF 444), which
is how Craft refers to the exclusion in her initial report. After Plaintiff amended its proposed class definition, this
exclusion became Exclusion (b).


                                                          19
      Case 1:15-cv-06549-CM-RWL Document 611 Filed 01/12/21 Page 20 of 25




Although the BIN and PCN numbers were not included in the OptumRx data Craft was provided,

Craft opines that this data exists. (Craft Rebuttal at ¶ 54).

         For the class exclusion of federal and state drug plans (Exclusion (c)) 2, Craft notes that

“Government plans typically use the services of the major PBMs to adjudicate and pay their claims,

just as other commercial plans do, and PBMs clearly know the identity of their payor clients.”

(Craft Decl. at ¶ 77). Once that information is made known to the PBM, “these plans could be

specifically flagged or withheld.” (Ibid.). Even if that process were somehow unfeasible, Craft

explains that information about state/federal insurance plans is publicly available, and whoever is

analyzing the raw PBM data can simply exclude those plans once a complete list of those plans is

compiled. (Id. at ¶¶ 78–80).

         In short, Craft’s method for ascertaining class members involves two steps: (1) obtain the

necessary transaction-specific data from PBMs and other third-party data collectors on all

purchases of Namenda during the relevant time period; and then (2) analyze that data using

selected fields so as to identify third-party payors and then exclude those who are explicitly

excluded from the proposed class. She ultimately concludes that the data with which she was

provided show that (1) “the TPP and consumer Payors can be identified,” and (2) “the amount

each paid is determinable through programmatic analysis of electronic data.” (Id. at ¶ 65). She also

concludes that “class exclusions can readily be applied.” (Id. at ¶ 21).

    3. Ms. Craft’s Opinions on Ascertainability are Sufficiently Reliable

         Defendants make two main arguments about why Craft’s opinions should be excluded,

both of which center on the reliability of her methodology: (1) Craft’s methodology is theoretical,



2
 In the original motion for class certification, the exclusion of federal and state drug plans was Exclusion (d), (ECF
444), which is how Craft refers to the exclusion in her initial report. After Plaintiff amended its proposed class
definition, this exclusion became Exclusion (c).

                                                         20
     Case 1:15-cv-06549-CM-RWL Document 611 Filed 01/12/21 Page 21 of 25




in that neither she nor the Plaintiff has actually obtained the large amount of data necessary to

employ it; (2) Craft’s methodology has never been applied to ascertain a class. Neither of these

arguments is persuasive.

         a. It Is Not Necessary to Possess All the Data Prior to Ascertaining the Reliability

                                        of the Proposed Methodology

        The fact that SBA or Craft do not currently have all of the transaction-specific data

necessary to ascertain the class does not mean that the information is unavailable or impossible to

obtain; nor does it mean that Craft’s method for analyzing the data is unreliable. A significant

portion of Craft’s initial report is dedicated to explaining how regulations and industry practice

“all require a detailed electronic record” of each prescription drug purchase, and how that data is

available from several institutional sources. (Id. at ¶¶ 18, 19, 27, 34). This opinion is based on

Craft’s extensive experience working with pharmaceutical industry data, and is supported by her

review of the sworn declarations of representatives of several of the nation’s largest PBMs, all of

whom state that their PBM maintains transaction-specific records such that their TPP clients can

be readily identified. (Id. at ¶ 43).

        Defendants take issue with the fact that SBA made little effort during earlier portions of

this litigation to obtain the data necessary to execute Craft’s methodology and identify the

members of the proposed class. Defendants actually attempted to subpoena three of the nation’s

largest PBMs to obtain transaction-specific data, but SBA moved for “an order quashing the

subpoenas for documents and depositions the Defendants served on absent class members on the

ground that discovery of absent class members is improper.” (ECF 171). SBA’s motion to quash

was denied, but Defendants only succeeded in obtaining the transaction-specific data from one of

the three PBMs upon whom they served subpoenas. The other two PBMs filed objections to the



                                                21
     Case 1:15-cv-06549-CM-RWL Document 611 Filed 01/12/21 Page 22 of 25




subpoenas, which were attached to the Daubert motion. Defendants cite this as evidence that the

data Craft relies upon is difficult to obtain or is otherwise unavailable. (See ECF 463, pg. 8).

       This Court does not see how the failure to enforce subpoenas renders either the data

unavailable or methodology unreliable. Defendants offer no evidence suggesting that Craft is

wrong about the existence of the data; and were a class to be certified, it is highly unlikely that a

judge of this court would refuse to enforce a subpoena for its production – provided, of course,

that it was served on the correct entity (the two objecting entities argued that they were holding

companies, not the PBMs that possessed the data. (See ECF 464-3, 464-4)). Craft’s methodology

explains how to analyze pharmaceutical-industry data to obtain the information needed to identify

class members; her explanations are reliably rooted in statements from PBMs themselves, who

aver that they retain the information necessary to ascertain who their TPP clients. Moreover, Craft

notes that the transaction-specific data could be obtained from a variety of sources aside from the

PBMs, although it would be simplest to obtain the data from the PBMs directly.

       b. The Fact That Craft Has Not Yet Ascertained Who Is In the Class Does Not

           Render Her Methodology for Doing So Unreliable

       Defendants also take issue with the fact that Craft has yet to use her methodology to

ascertain exactly who is in the class. That does not render her methodology unreliable. It just means

that, prior to knowing whether a class would be certified, class counsel has not expended the time

and effort (and money) needed to identify all of its members.

       Moreover, Craft has described how her methodology would work in practice by extracting

the information needed ascertain the end payor from a tranche of PBM data (obtained from

OptumRx). (Craft Decl. at ¶¶ 44-58). Defendants contend that Craft’s analysis of this data subset

is not dispositive of its reliability. They claim that when Craft was presented with an excerpt of



                                                 22
     Case 1:15-cv-06549-CM-RWL Document 611 Filed 01/12/21 Page 23 of 25




the raw OptumRx data at her deposition, she had difficulty identifying which of the “Carrier” fields

corresponded to an actual Third-Party Payor and which ones corresponded to merely the

administrative agent of a payor (i.e., the TPAs hired to process claims). (See ECF 464-2, pg. 19).

Only actual Third-Party Payors would qualify as class members, while administrative agents

would not. Defendants argue that this shows that the “Carrier” identification fields are

insufficiently informative to make Craft’s methodology reliable.

        Craft’s rebuttal explains how this characterization of her analysis is inaccurate. She

reiterates that it is not just the “Carrier” fields that are relevant to determining the TPP, but all of

the fields provided in the transaction-specific data. (Craft Rebuttal at ¶ 39). In addition to the fields

in the OptumRx data she identified the first time around, Craft also explained how the electronic

transaction numbers – namely, the BIN and PCN – could also be used to determine the ultimate

end payor, especially for plans that may be fully insured. She also explained that, while the

BIN/PCN entries were not included in the original batch of OptumRx data with which she was

provided, that does not mean that these entries do not exist, or that they cannot also be used to

determine potential class members. (Id. at ¶ 40).

        Importantly, none of Defendants’ arguments discusses Craft’s conclusion that the PBMs

themselves would be aware of which of their TPP clients (and associated insurance plans)

covered/paid for Namenda. Thus, even if an individual analyzing the raw data had some difficulty

analyzing the raw PBM data, the PBM itself would be able to provide the necessary information.

        In short, just because the class members have not yet been identified does not mean they

cannot be identified.

        Both SBA and Defendants cite the same case in support of their respective positions: In re

Niaspan Antitrust Litig., 464 F. Supp. 3d 678 (E.D. Pa. 2020) (“Niaspan”), which makes it worthy



                                                   23
     Case 1:15-cv-06549-CM-RWL Document 611 Filed 01/12/21 Page 24 of 25




of mention, here. Ms. Craft was proffered as a plaintiffs’ expert on the issue of class

ascertainability in that indirect-purchaser case as well. The district court in Niaspan ruled that the

identification of class members through Craft’s “proposed methodology would be prohibitively

expensive and thus infeasible,” and denied plaintiffs’ motion for certification (without prejudice

to amend). Id. at 707. But contrary to Defendants’ characterization, the court did not exclude Ms.

Craft’s opinions. Instead, it admitted them and considered them in support of certification, ruling

that the methodology was “adequate under the liberal admissibility standard or Rule 702.” Id. at

696. The court simply concluded that her unflawed methodology was prohibitively expensive.

       Notably, Craft’s opinions in Niaspan were much more threadbare than the reports she has

offered in this litigation. She submitted only a “four-and-a-half-page Declaration of very limited

scope,” (Craft Rebuttal at ¶ 19), and did not test her methodology on any data set, as she did with

the OptumRx data in this litigation. Id. at 696. The Court views Niaspan as more supportive of

SBA’s position than it is of Defendants’.

       This Court is aware of several cases in which Craft’s opinion was considered in support of

class certification over the objection of defendants. See In re Loestrin24 FE Antitrust Litig., 410

F. Supp. 3d 352, 400 (D.R.I. 2019) (denying motion to exclude Craft’s declaration regarding

ascertainability of a proposed class); see also In re Restasis (Cyclosporine Ophthalmic Emulsion)

Antitrust Litig., 335 F.R.D. 1, 24-25 (E.D.N.Y. 2020) (considering Craft’s declaration as evidence

in support of class certification absent a Daubert challenge); In re Zetia (Ezetimibe) Antitrust

Litig., Case No. 2:18-md-2836, 2020 WL 5778756 at *8-*10, (E.D. Va. Aug. 14, 2020) (same).

       In short, Craft’s opinions are not mere ipse dixit. She backs up her claims of the existence

of the data by citing to industry regulations and through her review of sworn declarations of PBM

representatives, and she has also detailed how to actually go through the necessary fields of a raw



                                                 24
     Case 1:15-cv-06549-CM-RWL Document 611 Filed 01/12/21 Page 25 of 25




PBM data set to determine the TPP. The fact that she does not yet have all the data necessary to

definitively determine who the class members are does not render her proposed methodology for

ascertaining the class unreliable.

                                       CONCLUSION

       Defendants’ motion to exclude is denied. The Clerk of Court is respectfully directed to

close Dkt. No. 461.




Dated: December 18, 2020

                                            _______________________________________
                                                        Chief Judge
BY ECF TO ALL COUNSEL




                                              25
